                                                                    JS-6
1
2
3
4
5
6
7
8
9
                            UNITED STATES DISTRICT COURT
10
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
     ALEJANDRA VERONICA ARTUSIO,          No. CV 19-6040-GW-MRWx
13
              Plaintiff,                  ORDER DISMISSING ACTION
14                                        WITHOUT PREJUDICE
                     v.
15                                        Honorable George H. Wu
     WILLIAM P. BARR, Attorney            United States District Judge
16   General, et al.,
17            Defendants.
18
19
20
21
22
23
24
25
26
27
28
1          In light of the parties’ Stipulation Dismissing Action Without Prejudice, IT IS
2    HEREBY ORDERED that the above-captioned action is dismissed without prejudice in
3    its entirety pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, each
4    party to bear its own costs, fees, and expenses.
5
6
7    Dated: October 16, 2019                          ________________________________
                                                      HON. GEORGE H. WU
8                                                     UNITED STATES DISTRICT JUDGE
9
10   Presented by:
11   NICOLA T. HANNA
     United States Attorney
12   DAVID M. HARRIS
     Assistant United States Attorney
13   Chief, Civil Division
     JOANNE S. OSINOFF
14   Assistant United States Attorney
     Chief, General Civil Section
15
      /s/ Aaron C.G. Carpenter
16   AARON C.G. CARPENTER
     Assistant United States Attorney
17
     Attorneys for Federal Defendants
18
19
20
21
22
23
24
25
26
27
28
                                                  2
